Alice Robie Resnick, J.
The first question we must address is whether the State Highway Patrol, as an agency of the state of Ohio, is immune from liability on this claim. R.C. 2744.02 sets the parameters for the liability of political subdivisions for tortious acts committed by their employees. R.C. 2744.02(B)(1) provides that “* * * political subdivisions are liable for injury, death, or loss to persons or property caused by the negligent operation of any motor vehicle by their employees upon the public roads, highways, or streets when the employees are engaged within the scope of their employment and authority." The provision further states that liability does not attach where “[a] member of a municipal corporation police department or any other police agency was operating a motor vehicle while responding to an emergency call and the operation of the motor vehicle did not constitute willful or wanton misconduct * * R.C. 2744.02 (B)(1)(b).
In other words, if an officer-employee of the State Highway Patrol inflicts injury upon an individual while the officer is operating a motor vehicle during an emergency, and that injury is the result of the officer’s negligence, then the agency is immune from liability. However, if the officer operates his motor vehicle in a wanton or willful manner, then immunity does not lie.
In the case at bar, the appellee specifically alleged that the state highway patrolmen pursued the decedent in what amounted to a wanton and willful manner, thereby causing the decedent to sustain fatal injuries. Since R.C. 2744.02 provides no protection for wanton and willful misconduct, the State Highway Patrol will be liable if the appellee can establish this claim at trial. Consequently, appellee’s claim is not barred by R.C. 2744.02 and may not be dismissed on this basis.
The second question we must address is whether the appellee’s complaint should be dismissed for failure to state a claim pursuant to Civ. R. 12(B) (6). In O’Brien v. University Community Tenants Union, Inc. (1975), 42 Ohio St. 2d 242, 71 O.O. 2d 223, 327 N.E. 2d 753, this court set forth the standard for granting a motion to dismiss pursuant to Civ. R. 12(B)(6). Specifically, we held that in order for a court to dismiss a complaint for failure to state a claim upon which relief may be granted, it must appear “ ‘beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.’ ” O’Brien at 245, 71 O.O. 2d at 224, 327 N.E. 2d at 755, citing Conley v. Gibson (1957), 355 U.S. 41, 45. In the recent case of Mitchell v. Lawson Milk Co. (1988), 40 Ohio St. 3d 190, 532 N.E. 2d 753, we elaborated upon this standard, noting that “[i]n construing a complaint upon a motion to dismiss for failure to state a claim, we must presume that all factual allegations of the complaint are true and make all reasonable inferences in favor of the nonmoving party.” Id. at 192, 543 N.E. 2d at 756, citing 2A Moore, Federal Practice (1985) 12-63, Paragraph 12.07 [2.-5].
This standard for granting a motion to dismiss is in accord with the notice pleading regimen set up by the Federal Rules of Civil Procedure and incorporated into the Ohio Rules of Civil Procedure. Under these rules, a *145plaintiff is not required to prove his or her case at the pleading stage. Very often, the evidence necessary for a plaintiff to prevail is not obtained until the plaintiff is able to discover materials in the defendant’s possession. If the plaintiff were required to prove his or her case in the complaint, many valid claims would be dismissed because of the plaintiff’s lack of access to relevant evidence. Consequently, as long as there is a set of facts, consistent with the plaintiff’s complaint, which would allow the plaintiff to recover, the court may not grant a defendant’s motion to dismiss.
In a few carefully circumscribed cases, this court has modified the standard for granting a motion to dismiss by requiring that the plaintiff plead operative facts with particularity. See Mitchell v. Lawson Milk Co., supra (when a plaintiff brings an intentional tort claim against an employer he must plead operative facts with particularity); Byrd v. Faber (1991), 57 Ohio St. 3d 56, 565 N.E. 2d 584 (when a plaintiff brings a negligent hiring claim against a religious institution, he must plead operative facts with particularity); see, also, Civ. R. 9(B), which states that “[i]n all averments of fraud or mistake, the circumstances constituting the fraud or mistake shall be stated with particularity.* * *” However, in each of those cases, sound public policy mandated that the claims involved receive intense scrutiny from the beginning.
In the case at bar, the appellant has not provided the court with a reason for holding the appellee to a heightened pleading standard. Given the immunity provisions contained in R.C. 2744.02(B), the difficulties of obtaining relevant evidence from the government, and the absence of a strong public policy argument, we see no reason for holding plaintiffs who bring reckless pursuit claims against the state to a heightened pleading standard.
Therefore, we agree with the judgment of the court of appeals in finding that the trial court erred in granting the appellant’s motion to dismiss for failure to state a claim. In her complaint, the appellee alleged that although the decedent was not disturbing the peace or violating the law, the officers pursued him “negligently, needlessly, willfully and maliciously,” and used excessive force to engage in a high speed chase with him. On the basis of this claim, we cannot conclude that there is no set of facts which would entitle the appellee to recover from the state. Consequently, we affirm the decision of the court of appeals reinstating the appellee’s claim.
In concluding, we note that it is not the province of this court, or of the court below, to engage in conjecture regarding a plaintiff’s claim. Thus, we do not accept the reasons put forth by the court of appeals for reinstating the appellee’s claim. We decline to speculate as to the manner in which the appellee will establish her claim at the summary judgment stage and beyond.

Judgment affirmed.

Sweeney, Douglas, Wright and H. Brown, JJ., concur.
Moyer, C.J., concurs separately.
Holmes, J., dissents.